Upon consideration of the Joint Petition for Disbarment By Consent filed herein pursuant to Maryland Rule 19-736(b), including the attached documentation setting forth grounds for the disbarment by consent of Leslie Dana Silverman, Respondent, by the District of Columbia Court of Appeals, Case No. 17-BG-512, it is this 1st day of March, 2019,
ORDERED, by the Court of Appeals of Maryland, that Leslie Dana Silverman, Respondent, is disbarred by consent from the practice of law in the State of Maryland, effective immediately, for engaging in professional misconduct that violated Rules 1.1, 1.4, 3.1, 3.3(a)(1), 8.1(a) and 8.4(c) and (d) of the District of Columbia Rules of Professional Conduct and the corresponding Maryland Lawyers' Professional Conduct in effect at the time of such misconduct; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Leslie Dana Silverman from the register of attorneys in this Court, notify the Respondent of such action, and comply with the notice provisions set forth in Maryland Rule 19-761(b).